DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the periphery of the motor stator coils” however it is unclear to the Examiner which motor stator coils are being referred back to due to a lack of proper antecedent basis. For examination purposes, “the periphery of the motor stator coils” will be treated as “the periphery of a plurality of motor stator coils”.
Claim 2 recites “the side surface of the motor stator” however it is unclear to the Examiner which side surface of the motor stator is being referred back to due to a lack of proper antecedent basis. For examination purposes, “the side surface of the motor stator” will be treated as “a
Claim 2 recites “both end faces of the motor stator” however it is unclear to the Examiner which end faces of the motor stator are being referred back to due to a lack of proper antecedent basis. For examination purposes, “both end faces of the motor stator” will be treated as “a first end face and a second end face of the motor stator”.
Claim 5 recites “straight through type” when describing the first and second water channels however this is unclear to the Examiner what constitutes a channel being “straight through type”. For examination purposes, the phrase “straight through type” will be treated as “straight”. 
Claim 5 recites “the two inlet valves” however it is unclear to the Examiner which two valves are being referred back to due to a lack of proper antecedent basis. For examination purposes, “the two inlet valves” will be treated as “a first inlet valve and a second inlet valve”.
Claim 5 recites “water passages” however it is unclear to the Examiner which water passages are being referred back to due to a lack of proper antecedent basis. For examination purposes, “water passages” will be treated as “a plurality of water passages”.
Claim 5 recites “the plunger chamber” however it is unclear to the Examiner which plunger chamber is being referred back to due to a lack of proper antecedent basis. For examination purposes, “the plunger chamber” will be treated as “ a plunger chamber”.
Claim 7 recites “directly connected type” when describing a water passage’s connection from an inlet to the plunger chamber, however this is unclear to the Examiner what constitutes a channel being “directly connected type”. For examination purposes, the phrase “directly connected type” will be treated as “directly connected ”.
Claim 9 recites “the eccentric shaft” however it is unclear to the Examiner which eccentric shaft is being referred back to due to a lack of proper antecedent basis. For examination purposes, “the eccentric shaft” will be treated as “a eccentric shaft”.
Claim 9 recites “the plunger” however it is unclear to the Examiner which plunger is being referred back to due to a lack of proper antecedent basis. For examination purposes, “the plunger” will be treated as “ a
Claims 3, 4, 6, 8, and 10 are rejected for depending from unclear and indefinite claims. It should be noted that the submitted claims are replete with antecedent basis issues and it is requested that the Applicant check all claims for proper antecedent basis when introducing and then referring back to components. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4480967 (Schulze hereinafter) over US 4913628 (Samland hereinafter).
Regarding claim 1, Schulze teaches a high pressure pump (Figure 3 and Column 1 Lines 5-9) that discloses a motor assembly (Figure 3 Motor Assembly made of 1, 2,and 3), and a pump head assembly (Pump head assembly 5), wherein the motor assembly includes a motor (Motor made of stator 2 and rotor 3) and a double-layer housing (Housing 1 with layers to accommodate the water channel 20), the double-layer housing forming an annular water channel surrounding the motor stator (Annular water channel 20), the periphery of the motor stator coil being filled with heat-conductive material which is used to conduct the heat of the stator coil of the motor to the annular water channel (Column 4 lines 40-45 detail heat conductive material surrounding the stator coils to transfer heat away from the coils).

However, Samland teaches piston pump for pumping water (Column 1 Lines 6-7) that discloses a drive assembly (Drive mechanism 2) connected to a gear assembly (Column 2 Lines 46-48), a plunger assembly (Piston Cylinder units 5), and an inlet and outlet valve assembly (Inlet and outlet valves 6 and 7 per Column 2 Lines 50-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump head assembly and motor assembly of Schulze with the specific pump head and valves as well as the gearing of Samland to achieve the desired pumped water attributes while using the gearing to achieve specific speeds relative to the motor size. 
Regarding claim 9, Schulze’s modified teachings are described above in claim 1 where the combination of Schulze and Samland would further disclose that said motor assembly provides a rotational speed and torque of the motor shaft (Inherent of the motor in Schulze as applied to the shaft and gearing of Samland), the speed is decelerated by the gear assembly, the eccentric shaft is rotated to push the plunger to reciprocate (A portion of the shaft in Samland is eccentric due to the cams on the shaft to oscillate the pistons of the pump in Samland), the plunger chambers provided at both ends of the plunger alternately absorb water and drain to create a high pressure within the pump head assembly (Inherent of the layout of the multiple piston cylinders of Samland for diametrically opposing pistons to be in opposite states of pumping).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 4480967 (Schulze) over US 4913628 (Samland) and further in view of US 6744158 (Liang hereinafter).
Regarding claim 2, Schulze’s modified teachings are described above in claim 1 but are silent with respect to said heat-conductive material is annular shape and is disposed between the stator coils exposed at both ends of the stator shaft along the axial direction of the motor. It should be noted that the oil of Schulze is disposed between the stator coils on both ends of the stator but it can be argued that liquid has the shape of the container rather than its own shape.
Liang teaches an electric motor that discloses a heat-conductive material is annular shape and is disposed between the stator coils exposed at both ends of the stator shaft along the axial direction of the motor (Figure 1 with the potting material 30 surrounding the stator end turns 20/22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heat conductive material of Schulze with the potting material of Liang to eliminate the potential for leaks while still obtaining effective heat transfer from the stator coils.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4480967 (Schulze) over US 4913628 (Samland) in view of US 6744158 (Liang) and further in view of US 2013/0263899 (Dirnberger hereinafter).
Regarding claim 3, Schulze’s modified teachings are described above in claim 2 where the combination of Schulze, Samland, and Liang would further disclose that said heat- conductive material is distributed in a region corresponding to both end faces of the motor stator (Liang Figure 1 clearly shows the potting material around the end faces of the stator turns 20 and 22, Schulze also shows this relationship with their now replaced cooling oil), said annular water channel and heat-conductive material together form a heat dissipation area corresponding to the outer surface of the motor stator (Schulze Column 3 Lines 26-31 and 
Schulze, per Samland and Liang, is silent with respect to the length of said annular water channel is substantially equivalent to that of the side surface of the motor stator.
However, Dirnberger teaches a motor pump unit with cooling ducts that discloses a length of said annular water channel is substantially equivalent to that of the side surface of the motor stator (Figures 2, 4, and 5 shows the cooling channels 42 spanning the stator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the annular channel of Schulze with the length taught by Dirnberger to further cooling effects on the motor.
Regarding claim 4, Schulze’s modified teachings are described above in claim 2 but are silent with respect to said housing is provided with a first water channel and a second water channel which communicate with the annular water channel and extend in the axial direction of the high-pressure pump, said first water channel and said second water channel extend to a side wall of the gear assembly.
However, Dirnberger teaches a motor pump unit with cooling ducts that discloses said housing is provided with a first water channel (Figure 2, Channel 78) and a second water channel (Figure 2, Channel 80) which communicate with the annular water channel (Annular water channel being the channels 42 in Figures 2, 4, and 5) and extend in the axial direction of the high-pressure pump, said first water channel and said second water channel extend to a side wall of the gear assembly (Figure 2 shows 78 and 80 extending in the axial direction while the resultant combination would have the channels extending to the side of the gear assembly taught in Samland).

Regarding claim 5, Schulze’s modified teachings are described above in claim 4 where the combination of Schulze, Samland, Liang, and Dirnberger would further disclose that the first water channel and the second water channel are both straight-through type and respectively located at a top and bottom of the double-layer housing (Dirnberger shows 8 and 80 being straight through types and under the broadest reasonable interpretation, one of 78 and 80 may be on the top half of the housing while the other is on a bottom half of the housing), and the first water channel and the second water channel respectively communicate with the two inlet check valves at both ends the plunger assembly (Due to the fluid connective nature of the combination of Schulze, Samland, and Dirnberger, the water channels 78 and 80 of Dirnberger will be in fluid communication with the valves of Samland per Schulze showing cooling water being then used in the pump), and water passages of the two inlet check valves are parallel to the first water channel and the second water channel and further communicate with the plunger chamber (Using Figure 2 of Dirnberger and Figure 1 of Samland it can be seen that the valve passages will have portions that are in parallel with the first and second water channels), the plunger chamber is respectively vertical with the first water channel and the second water channel (Shown in Figure 1 of Samland).
Regarding claim 6
Regarding claim 7, Schulze’s modified teachings are described above in claim 6 where the combination of Schulze, Samland, Liang, and Dirnberger would further disclose that a water passage from the water inlet to the plunger chamber is directly-connected type (The fluid within the system of Schulze directly connected to the pump head assembly 5 which is where the plunger chamber of Samland will reside such that the water passage connected to 5 of Schulze fulfills the claimed structure).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 4480967 (Schulze) over US 4913628 (Samland) in view of US 6744158 (Liang) and further in view of US 8506264 (Horng hereinafter).
Regarding claim 8, Schulze’s modified teachings are described above in claim 1 but are silent with respect to the heat-conductive material is a heat-dissipating silica gel which is filled into the motor stator coil by means of potting.
However, Liang teaches an electric motor that discloses a heat-conductive material is filled into the motor stator coil by means of potting (Figure 1 with the potting material 30 surrounding the stator end turns 20/22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heat conductive material of Schulze with the potting material of Liang to eliminate the potential for leaks while still obtaining effective heat transfer from the stator coils.
Schulze, per Samland and Liang, is silent with respect to the use of a heat-dissipating silica gel in the potting. 
However, Horng teaches n electric motor with improved heat dissipation (Column 1 Lines 8-11) that discloses the use of a silica gel (Column 4 Lines 4-23). The resultant combination would use the silica gel of Horng within the potting material of Liang. 

Clam 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4480967 (Schulze) over US 4913628 (Samland) and further in view of US 2018/0138839 (Puzio hereinafter).
Regarding claim 10, Schulze’s modified teachings are described above in claim 1 but are silent with respect to said motor is a DC brushless motor driven by a lithium battery.
However, Puzio teaches a brushless DC motor powered by a lithium battery (¶ 87-88 and 91-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Schulze’s motor with the lithium battery of Puzio to allow for the pumping system of Schulze to be portable and non-reliant on locating a power source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746